DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 12/31/20 have been received. Claim 1 has been amended.
Claim Objections
3.	The objection to claim 1 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 102
4.	The rejection under 35 U.S.C. 102(a)(2) as being anticipated by Fukuoka (US 2020/0106066) on claim(s) 1, 8, and 10 is/are withdrawn.
Allowable Subject Matter
5.	Claims 1-10 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a battery module, comprising a plurality of battery arrays, a first end plate, a second end plate and a separating plate; each battery array comprising a plurality of batteries sequentially arranged in a longitudinal direction, and the plurality of battery arrays being sequentially arranged in a transversal direction; the first end plate and the second end plate being respectively positioned at two ends of the plurality of battery arrays in the longitudinal direction; wherein the first end plate has a passage; the separating plate is provided between two adjacent battery arrays, one end of the separating plate in the longitudinal direction is fixed with the second end plate, the other end of the separating plate in the longitudinal direction extends 
	The prior art to Fukuoka (US 2020/0106066) discloses a battery module, comprising a plurality of battery arrays, a first end plate, a second end plate and a separating plate; each battery array comprising a plurality of batteries sequentially arranged in a longitudinal direction, and the plurality of battery arrays being sequentially arranged in a transversal direction; the first end plate and the second end plate being respectively positioned at two ends of the plurality of battery arrays in the longitudinal direction(Fig. 1); but does not disclose, teach, or render obvious wherein the first end plate has a passage; the separating plate is provided between two adjacent battery arrays, one end of the separating plate in the longitudinal direction is fixed with the second end plate, the other end of the separating plate in the longitudinal direction extends into the passage and is fixed with the first end plate; in the passage, the separating plate has a bending portion not parallel to the longitudinal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724